Citation Nr: 0721303	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.  Records also reflect an additional period of active 
service of one month and two days, which has not been 
verified.  

The veteran died in June 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In March 2006, the Board remanded the case for additional 
development.  At the time, the Board noted that the RO did 
not send a VA Form 21-4142 (authorization and consent to 
release information to the VA).  In addition, the RO did not 
obtain the veteran's terminal medical records.  VA received 
the requested documentation and now the additional 
development is complete.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
June 2002 as a result of cardiopulmonary arrest, due to or as 
a consequence of abdominal aortic aneurysm, depression, and 
post-traumatic stress disorder (PTSD).

2.  The veteran's service-connected disabilities at the time 
of his death included PTSD, rated as 100 percent disabling.




CONCLUSION OF LAW

The veteran's death was substantially or materially 
contributed to by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310 (West Supp. 2005); 38 C.F.R.  
§§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the evidence supports 
granting service connection for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation (DIC) for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A.  § 1110; 
38 C.F.R. § 3.303(a).  

VA considers the veteran's death a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in June 2002.  The certificate 
of death lists cardiopulmonary arrest as the immediate cause 
of death.  In addition, it notes underlying causes that 
initiated events resulting in death including abdominal 
aortic aneurysm, depression, and PTSD.

The record shows that a January 1998 rating decision granted 
his claim of service connection for PTSD with an evaluation 
of 100 percent, effective October 24, 1997.  

The appellant claims that the veteran's service-connected 
PTSD progressed during his lifetime and eventually 
contributed to his death.  In other words, she maintains that 
a service-connected disability either caused or contributed 
to the veteran's death.

An August 2004 VA examination could not confirm that the 
veteran's PTSD contributed to his death.  The examiner 
indicated that PTSD may have contributed to the veteran's 
death but the evidence is speculative in general and 
specifically in this case.

In contrast, the appellant submitted a number of opinions by 
private physicians linking PTSD as a contributing factor to 
the veteran's death.  For example, in July 2003, C.L.J., 
M.S., opined that "it is more likely than not that [the 
veteran's] service-connected PTSD contributed adversely to 
the heart condition that resulted in his death."  The 
veteran's personal physician, Dr. D.E.K., M.D., opined in 
August 2002 that the veteran's PTSD and depression, along 
with other factors, led to his sudden death.  Indeed, in 
September 2003, Dr. L.B., M.D., noted that the veteran's PTSD 
"was a key exacerbating and differentiating factor in 
bringing about his untimely death at the time that it 
occurred and in the manner that it occurred."  Hence, the 
Board finds that the preponderance of the medical evidence 
shows that the veteran's PTSD contributed materially and 
substantially to the veteran's death.

In light of the favorable medical evidence and private 
physician opinions, the Board finds that the evidence 
supports the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
evidence shows that the veteran's PTSD substantially and 
materially contributed to his death.  Accordingly, VA must 
grant service connection for the cause of the veteran's 
death.

In light of the favorable outcome, there is no need to 
discuss whether VA satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


